Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 23, 2020                                                                                     Bridget M. McCormack,
                                                                                                                    Chief Justice

  160150                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 160150
                                                                     COA: 339668
                                                                     Ionia CC: 2015-031675-AR
  ANTHONY MICHAEL OWEN,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 23, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the arresting deputy made an objectively reasonable mistake of
  law regarding the applicable speed limit that justified the traffic stop of the defendant’s
  vehicle. See Heien v North Carolina, 574 U.S. 54 (2014). In addition to the brief, the
  appellant shall electronically file an appendix conforming to MCR 7.312(D)(2). In the
  brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21 days of being
  served with the appellant’s brief. The appellee shall also electronically file an appendix,
  or in the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if
  any, must be filed by the appellant within 14 days of being served with the appellee’s
  brief. The parties should not submit mere restatements of their application papers.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 23, 2020
           t0318
                                                                                Clerk